PER CURIAM. Don Etherly, a state-salaried, part-time public defender for the First Judicial District was appointed by the trial court to represent appellant Ricky Flewellen, an indigent defendant, in this criminal case. Flewellen’s suspended sentence for the charge of robbery was revoked and he was sentenced to twenty years in the Arkansas Department of Correction. A notice of appeal from the judgment of conviction was timely filed, and a partial record has been lodged with our clerk.  Mr. Etherly now asks this court to relieve him as counsel for Mr. Flewellen and to appoint new counsel for Flewellen in this criminal appeal. In support of his motion to be relieved, Mr. Etherly asserts that as a public defender he should be allowed to withdraw. We note that Mr. Etherly will not be compensated by the Arkansas Public Defender Commission for work performed in the appeal of this matter. Under these circumstances, we grant Mr. Etherly’s motion to be relieved for good cause shown. See Tester v. State, 341 Ark. 28b, 16 S.W.3d 227 (2000) (per curiam). John W Yeargan, will be substituted as attorney for appellant Ricky Flewellen. Granted.